Case: 14-11974    Date Filed: 09/18/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 14-11974
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:14-cv-00959-CAP



JOHNNY TRAYLOR,

                                                    Plaintiff – Appellant.

versus

KIRSTEN MILLER HOWARD, et al.

                                                Defendants – Appellees.
                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                 (September 18, 2014)

Before WILLIAM PRYOR, MARTIN, and COX, Circuit Judges.

PER CURIAM:

         Johnny Traylor, a frequent litigant proceeding pro se, appeals the sua

sponte dismissal of his complaint as frivolous and for failure to comply with
                Case: 14-11974        Date Filed: 09/18/2014       Page: 2 of 3


the district court’s standing order enjoining him from filing any new lawsuits

without first obtaining permission from the district court and posting a

$5,000 bond. Traylor argues that the district court’s order dismissing his

complaint violated his right to a jury trial and that his complaint was not

frivolous. 1 We affirm.

       We review a district court’s dismissal for frivolity for abuse of

discretion. Cf. Bilal v. Driver, 251 F.3d 1346, 1348–49 (11th Cir. 2001)

(conducting frivolity review of an in forma pauperis action under 28 U.S.C.

§ 1915(e)). A district court has the inherent authority to dismiss a frivolous

complaint. Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362,

363–64 (2d Cir. 2000); see also Mallard v. U.S. Dist. Court for S. Dist. of

Iowa, 490 U.S. 296, 307–08, 109 S. Ct. 1814, 1821 (1989) (“Section

1915(d), for example, authorizes courts to dismiss a ‘frivolous or malicious’

action, but there is little doubt they would have power to do so even in the

absence of this statutory provision.”). We have reviewed the allegations in

the complaint, and find that the district court did not abuse its discretion in

dismissing Traylor’s complaint as frivolous. As the district court properly

noted, “[n]one of the counts contain allegations that the defendants named in

the action committed some wrong or violated some right of Traylor’s . . . .”

1
  The district court had jurisdiction because the complaint, while frivolous, does purport to bring
at least one claim under federal law.
                                                2
              Case: 14-11974    Date Filed: 09/18/2014   Page: 3 of 3


(District Court Order at 2). The district court did not dismiss the complaint

based upon its standing order. Thus, we need not address the propriety of

the court’s standing order.

      AFFIRMED




                                         3